Case 4:19-cv-02184-PJH Document 29-3 Filed 08/05/19 Page 1 of 5




                      EXHIBIT 2
                 Case 4:19-cv-02184-PJH Document 29-3 Filed 08/05/19 Page 2 of 5


  From:    U.S. Department of Justice - VNS fedemail@vns.usdoj.gov
Subject:   U.S. Department of Justice - VNS - Investigative Case SI07QE16SI0002 - Court Case 16-CR-00510
   Date:   March 14, 2017 at 9:57 AM
     To:   Carol Hepburn hepburn.lawyers@gmail.com


       DO NOT REPLY TO THIS EMAIL.


                                                                       U.S. Department of Justice
                                                                       Northern District of California
                                                                       450 Golden Gate Ave.
                                                                       Box 36055
                                                                       San Francisco, CA 94102
                                                                       Phone: (415) 436-6597
                                                                       Fax: (415) 436-7218
       March 14, 2017

       Ms. Carol Hepburn Esq.

       Re: United States v. Defendant(s) Randall Steven Curtis
           Case Number 2016R01653 and Court Docket Number 16-CR-00510

       Dear Ms. Hepburn, Esq.:

       The enclosed information is provided by the United States Department of Justice Victim
       Notification System (VNS). As a victim witness professional, my role is to assist you with
       information and services during the prosecution of this case. You have been designated to
       receive notifications on behalf of the following victim(s) identified by law enforcement during the
       investigation of the case:

               The VNS website is designed to educate you and keep you informed about the case.
       You are provided a user name and password at the end of this letter so that you may create
       your account. It is highly recommended that you visit this website, www.notify.usdoj.gov and
       provide your email address to receive more immediate notifications from our office. Additionally,
       a copy of the charging document, which further explains the charges in this case and more
       resources, have been posted to the VNS website.

       If you have difficulty viewing these documents or accessing VNS, please call the VNS Call
       Center directly at 1-866-365-4968.

       Another resource for you is the Northern District of California's Victim Witness Assistance
       Program website, http://www.justice.gov/usao/can/programs/vwa.html.

       Advice of Victim Rights- If you believe that the United States Attorney's Office has failed to
       provide you with one or more of these rights there is an administrative complaint procedure, as
       provided under 28 CFR Section 45.10. Please contact the United States Attorney's Office for
       further information or visit the VRO website: http://www.justice.gov/usao/eousa/vr/index.html.

       Charges have been filed against defendant(s) Randall Steven Curtis. The lead prosecutor for
       this case is SHAILIKA S. KOTIYA. The main charge is categorized as Project Safe Childhood.

       Victims of all crimes under federal investigation are entitled to services under the Victims' Rights
       and Restitution Act (VRRA), including notification of court events. For further details, please
       refer to Title 42 United States Code section 10607 or the VRRA link posted at
       https://www.notify.usdoj.gov.
      Case 4:19-cv-02184-PJH Document 29-3 Filed 08/05/19 Page 3 of 5

https://www.notify.usdoj.gov.

Now that charges have been filed in federal court, victims of the charges filed are, in addition,
entitled to the following rights, according to the Crime Victims' Rights Act, Title 18 United States
Code section 3771: (1) The right to be reasonably protected from the accused; (2) The right to
reasonable, accurate, and timely notice of any public court proceeding, or any parole
proceeding, involving the crime or of any release or escape of the accused; (3) The right not to
be excluded from any such public court proceeding, unless the court, after receiving clear and
convincing evidence, determines that testimony by the victim would be materially altered if the
victim heard other testimony at that proceeding; (4) The right to be reasonably heard at any
public proceeding in the district court involving release, plea, sentencing, or any parole
proceeding; (5) The reasonable right to confer with the attorney for the Government in the case;
(6) The right to full and timely restitution as provided in law; (7) The right to proceedings free
from unreasonable delay; (8) The right to be treated with fairness and with respect for the
victim's dignity and privacy; (9) The right to be informed in a timely manner of any plea bargain
or deferred prosecution agreement; and (10) The right to be informed of the rights under this
section and the services described in section 503(c) of the Victims' Rights and Restitution Act of
1990 (42 U.S.C. 10607(c)) and provided contact information for the Office of the Victims' Rights
Ombudsman of the Department of Justice.

Please understand that these rights apply only to victims of the counts charged in federal court,
and thus you may not be able to exercise all of these rights if the crime of which you are a
victim was not charged. In any event, we will continue to provide you with notifications and
services unless you tell us not to. We will make our best efforts to ensure you are provided the
rights and services to which you are entitled. You may contact the Victim/Witness Coordinator at
the office listed above if you have questions about the progress of your case, your rights or the
services to which you are entitled, or how you can assert them during the proceedings. If you
believe that a Justice Department employee has not provided you with these rights, you may file
a complaint with the Justice Department’s Victims’ Rights Ombudsman. For more information,
go to http://www.justice.gov/usao/resources/crime-victims-rights-ombudsman. If you have
questions about filing a complaint against an employee, you may contact the Ombudsman by
email at usaeo.VictimOmbudsman@usdoj.gov. Questions concerning this case should be
directed to office listed above.

It is important to keep in mind that the defendant(s) are presumed innocent until proven guilty
and that presumption requires both the Court and our office to take certain steps to ensure that
justice is served. While our office cannot act as your attorney or provide you with legal advice,
you can seek the advice of an attorney with respect to the rights above or other related legal
matters.

Additionally, please be aware that most criminal cases are resolved by a plea agreement
between the United States Attorney's Office and the defendant. You should also know that it is
not unusual for a defendant to seek to negotiate a plea agreement shortly before a trial is
scheduled to begin. Plea agreements can be made at any time and as late as the morning of
trial, leaving little or no opportunity to provide notice to you of the date and time of the plea
hearing. If the court schedules a plea hearing in this case, we will use our best efforts to notify
you of available information as soon as practicable. If you want to inform the prosecutor of your
views regarding potential plea agreements, or any other aspect of the case, please contact the
prosecutor assigned to this case or me.

Custody of a defendant during a federal criminal case is determined by the Court and is
managed by the United States Marshal Service. Custody status of a defendant is subject to
change during the course of the criminal proceedings. To receive the timeliest update to your
case, please provide and verify your email address, as instructed below.
      Case 4:19-cv-02184-PJH Document 29-3 Filed 08/05/19 Page 4 of 5

case, please provide and verify your email address, as instructed below.

As of January 17, 2017, Randall Steven Curtis is not in the custody of the U.S. Marshal Service.
The court, having reviewed the relevant information pertaining to the case, permitted the
defendant to remain out of custody during the court proceedings.

The status hearing previously scheduled for defendant(s) Randall Steven Curtis on March 10,
2017, 11:00 AM at Courtroom 1, 17th Floor, 450 Golden Gate Avenue, San Francisco, CA has
been rescheduled by the court. VNS will continue to provide you with updated case scheduling
and event information.

A status hearing is scheduled before Judge Susan Illston for March 10, 2017, 11:00 AM at
Courtroom 1, 17th Floor, 450 Golden Gate Avenue, San Francisco, CA for defendant(s) Randall
Steven Curtis. The purpose of this hearing is to determine if there are issues that the Court
needs to address and to schedule any necessary future court dates. Your appearance at this
status hearing is not required.

A status hearing is scheduled before Judge Susan Illston for April 21, 2017, 11:00 AM at
Courtroom 1, 17th Floor, 450 Golden Gate Avenue, San Francisco, CA for defendant(s) Randall
Steven Curtis. The purpose of this hearing is to determine if there are issues that the Court
needs to address and to schedule any necessary future court dates. Your appearance at this
status hearing is not required.

Because of the Court's schedule, hearing dates could change on very short notice. If you plan
on attending, you may want to call the VNS Call Center or check the website to confirm the date
and time. Please note, there is a 24-hour delay in information transfer to the website.

Through the Victim Notification System (VNS) we will continue to provide you with updated
scheduling and event information as the case proceeds through the criminal justice system. You
may obtain current information about this case on the VNS website at
https://www.notify.usdoj.gov or from the VNS Call Center at 1-866-DOJ-4YOU (1-866-365-4968)
(TDD/TTY: 1-866-228-4619) (International: 1-502-213-2767). In addition, you may use the Call
Center or Internet to update your contact information and/or change your decision about
participation in the notification program.

You will use your Victim Identification Number (VIN) 'XXXXXXX' and Personal Identification
Number (PIN) 'XXXX' anytime you contact the Call Center and the first time you log into VNS on
the website. You are associated with multiple cases. You will need only this victim ID/PIN code
to access all case information. If you are receiving notifications with multiple victim ID/PIN codes
please contact the VNS Call Center. In addition, the first time you access the VNS website, you
will be prompted to enter your last name (or business name) as currently contained in VNS. The
name you should enter is Hepburn.

Remember, VNS is an automated system and cannot answer questions. If you have other
questions which involve this matter, please contact this office at the number listed above.

Sincerely,

Maria Sunga
Victim Witness Specialist

If you do not want to receive email notifications from the Victim Notification System (VNS)
please log into the VNS Web site at https://www.notify.usdoj.gov, select "My Information",
remove your email address and click the "update" button. If you remove your email address,
you will continue to receive letters from VNS except in those case which have large numbers of
      Case 4:19-cv-02184-PJH Document 29-3 Filed 08/05/19 Page 5 of 5


you will continue to receive letters from VNS except in those case which have large numbers of
victims. To change your email address, select "My Information", provide a new address and
click the "update" button.

If you do not want to receive any notifications in your case, select "Stop Receiving Notifications"
and follow the instructions on the screen.

If you believe you have received this email in error, please contact the office listed at top of the
email message.

Please note, if this is the first notification you have received from VNS you will need to wait 4-8
hours from receipt of this email before you can login to the VNS Internet site
(https://www.notify.usdoj.gov). In addition, it will also be 4-8 hours before any documents which
may have been uploaded to VNS as part of this notification are available under the
"Downloads/Links" section on the Web page.

Please call the Victim Notification System (VNS) Help Desk at phone number 1-866-625-1631
for assistance and questions.
